—Order and judgment (one paper), Supreme Court, Bronx County (Douglas E. McKeon, J.), entered April 16, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondent’s determination revoking an alteration permit that had been issued to petitioner for the construction of an awning in the rear yard of its restaurant, denied the application and dismissed the petition, unanimously affirmed, without costs.
Respondent’s revocation of the permit was based on a rational interpretation of the definition of "enlargement” found in New York City Zoning Resolution § 12-10 as "an increase in that portion of a tract of land occupied by an existing use.” Clearly a backyard patron waiting area might increase the non-conforming use of these premises as a restaurant by drawing larger crowds and traffic into this residentially zoned area. Petitioner’s argument that the act of waiting to be seated in a restaurant is not a "use” subject to regulation under New York City Zoning Resolution § 52-41 is not so compelling as to overcome the deference due respondent’s interpretation of its own ordinances (see, Matter of Bockis v Kayser, 112 AD2d 222, 223). Concur — Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.